 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Jes Solar Company Limited, et al.,                No. CV-12-00626-TUC-DCB
10                  Plaintiffs,                        ORDER
11   v.
12   Matinee Energy Incorporated, et al.,
13                  Defendants.
14
15          The Court has reviewed Defendant Chung’s Motion for Leave to File Responses
16   and Objections to Plaintiffs’ Supplemental Statement of Facts in Support of Plaintiff’s
17   Response to Chung’s Motion for Summary Judgment. There is no provision in the Federal
18   or Local Rules for such a filing. As noted by Chung, Fed. R. Civ. P. 56(c)(2) provides: “A
19   party may object that the material cited to support or dispute a fact cannot be presented in
20   a form that would be admissible in evidence.” Chung seeks leave to file his
21   Objections/Responses to Plaintiff’s SOF separately from his Reply to not overwhelm the
22   11-page Reply brief with these objections. The Court denies the Motion for Leave to File
23   the separate document proposed by the Defendant, but he may make his Rule 56(c)(2)
24   objections by filing a Motion to Strike.
25          Accordingly,
26          IT IS ORDERED that the Motion for Leave to File Responses and Objections to
27   Plaintiff’s Supplemental Statement of Facts (Doc. 484) is DENIED.
28
 1          IT IS FURTHER ORDERED that Defendant Chung may make such objections
 2   by filing a Motion to Strike.
 3          Dated this 22nd day of April, 2019.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
